Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang; Cheol-Kyu et al. (US 20140261174 A1). Yang teaches a substrate processing apparatus (Figures 1-4)  by claim 1.
Support for Applicant’s “configured to fluidically communicate” and/or “configured to communicate”, claim 1 is found [0097]-[0098]. Specifically, the specification teaches “..a flow path capable of allowing the exhaust outlet 4D to fluidically communicate…”. Yang teaches also teaches flow paths for “fluidic communication” across Yang’s fluid exists and entrances as discussed above. As such, Yang teaches an equivalent apparatus that performs the function of “fluidic communication”. As a result, Yang’s prior art elements discussed above for “fluidic communication” perform the identical function of “fluidic communication” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
Support for Applicant’s “configured to support” and/or “configured to accomodate”, claim 1 is found [0028]. Specifically, the specification teaches “..That is, the boat 21 supports .
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yang; Cheol-Kyu et al. (US 20140261174 A1) is cited as the closest prior art. See the above claim analysis. However, Yang, neither alone or in combination, teaches or suggests claim 2 structure including an exhaust chamber (Applicant’s S; Figure 2), supply chambers (Applicant’s 42; Figure 3), and slit openings (Applicant’s 4F; Figure 3) such that Yang’s substrate processing apparatus (Figures 1-4) of claim 1, wherein Yang’s gas supplier (310,320; Figure 1,3-Applicant’s 9; [0023]) comprises a plurality of supply chambers (Applicant’s 42; Figure 3) provided outside of a side surface of Yang’s process chamber (102; Figure 1-4-Applicant’s 6; Figure 1), extending in parallel with Yang’s axis and configured to fluidically communicate with Yang’s process chamber (102; Figure 1-4-Applicant’s 6; Figure 1) through a plurality of slit openings (Applicant’s 4F; Figure 3) bored on Yang’s side surface of Yang’s process chamber (102; Figure 1-4-Applicant’s 6; Figure 1) in a manner respectively corresponding to each of Yang’s wafers, Yang’s gas discharger (120; Figure 1,3-Applicant’s “S”; Figure 2; [0097]) comprises an exhaust chamber (Applicant’s S; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited art represent the status in the art for processing systems with vertically stacked wafers with similar chamber flow characteristics.
US 20210147978 A1
US 20200240019 A1
US 20200149159 A1
US 20190035654 A1
US 20180187307 A1
US 20170294318 A1
US 20170037512 A1
US 20140357058 A1
US 20140261174 A1
US 20120100722 A1
US 20090151632 A1
US 20090095422 A1
US 20070157882 A1
US 20070137794 A1
US 20070062448 A1
US 20070010072 A1
US 20050098107 A1
US 20040025786 A1
US 20030183614 A1
US 11155920 B2
US 11041240 B2
US 10950457 B2
US 10811271 B2
US 10689758 B2
US 10615061 B2
US 10593572 B2
US 10508336 B2
US 9666459 B2
US 8002895 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716